DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively of U.S. Patent No. 10,850,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,850,911 B2 discloses, Regarding claim 1:
 A self-heating container comprising: an inner cup (C13,L48); an outer cup (C13, L49), wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup (C13,L49-52), wherein the space contains: a granular first substance and a liquid second substance that are adapted to produce an exothermic reaction upon contact with each other (C13,53-54), a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag is made entirely of a soluble material ( C13,L55-58); a frangible membrane physically separating the liquid second substance from the soluble container or bag ( C13,59-61) ; and a means for rupturing the frangible membrane ( C13,62-64), wherein the means for rupturing the frangible membrane is coupled to the inner cup (C13,L66-67), wherein the inner cup is configured to rotate about a concentric axis relative to outer cup (C14,L1-2), and a cam or a screw thread configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup (C14,L3-6). 
Regarding claim 13:
 A method of heating a product, the method comprising: providing a self-heating container, the self-heating container comprising: an inner cup containing a product to be heated (C15,L 8) ; an outer cup, wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup, wherein the space between the inner cup (C15,L 9-12) and the outer cup contains: a granular first substance and a liquid second substance that are adapted to produce an exothermic reaction upon contact with each other(C15,L13-15), a soluble container or bag containing and completely surrounding the first substance, wherein the soluble container of bag is made entirely of a soluble material(C15,L 16-20); a frangible membrane physically separating the liquid second substance from the soluble container or bag(C15,L21-23); and a means for rupturing the frangible membrane(C15,L24-25); wherein the inner cup is configured to rotate about a concentric axis relative to outer cup(C15,L 28-29), a cam or a screw thread configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup; and rupturing the frangible membrane by rotating the inner cup relative to the outer cup(C15,L30-34). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means for rupturing” in claims1,6-11, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
The applicant argued that the double patenting rejection was not made clear to which the Office respectfully disagrees because each element claimed in the application was clearly mapped to claims of the parental application.
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10-11 are  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference cited does not disclose  the claimed self- heating container wherein the inner cup  rotates about a concentric axis relative to outer cup  without moving in an axial direction relative to the outer cup, with a cam or a screw thread  configured to cause the means for rupturing the frangible membrane  to move in an axial direction toward and through the frangible membrane as the inner cup is rotated about the concentric axis relative to the outer cup.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9  and 12- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Failla (US 3,561,424), Baker et al. (US 2012/0193367), and Martin (US 2,300,793).
Regarding claim 1, Failla (F) discloses a self-heating container  (Abstract, 10) comprising: an inner cup (12, Figures 1-2) an outer cup (11), wherein the inner cup is at least partially inside the outer cup to define a space (15) wherein the space contains: a granular first substance (18, C1,L73-C2,L5)  and a liquid second substance  (19, C2,L6-16) that are adapted to produce an exothermic reaction upon contact with each other (C1,L73-C2,L5), a  container or bag (16) containing and completely surrounding the granular first substance (18), a frangible membrane (17,18, as a clarification the bags are frangible, wherein adjacent top and bottom portion of each together form this member) physically separating the liquid second substance from the soluble container or bag; and a means (21-24,13,14) for rupturing the frangible membrane (17-18), wherein the means for rupturing the frangible membrane is coupled to the inner cup  (12, via threads 13,14), wherein the inner cup is configured to rotate about a concentric axis relative to outer cup, and a cam or a screw thread  (13,14) configured to cause the inner cup to move in an axially  direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup (C2,L52-61).
Failla does not disclose that  the  space is beneath a downward- facing surface of the inner cup and the outer cup, or that the soluble container or bag is made entirely of a soluble material; to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup.
 However, Baker (B) discloses a self-heating container (Abstract)  with an inner cup with a downward facing surface (11, Figure 1) with a space (3) above an upward facing surface of the outer cup (5) with a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag (80) is made entirely of a soluble material ([0040]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to  reverse the inner and outer cups as a design choice or reversal of  parts or to select a soluble material for the container of the granular substance, as taught by Baker, in order to increase the dispersion of the granules within the fluid to increase the intermingling of the two elements to create a more complete chemical reaction. The dissolving of the container would remove all barriers for the liquid and the solids to interact.
Additionally, Martin (M) discloses a self-heating can (Title) wherein when the inner cup (B, Figure 1) is moved in an axially downward direction relative to the outer cup (A) as the inner cup is rotated about the concentric axis relative to the outer cup, thereby causing the means for rupturing the frangible membrane to tear into and through the frangible membrane while rotating and moving tin the axially downward directing with the inner cup. (Claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to reverse the location of the of the inner and outer cups, as a reversal of parts or as an obvious design variant. Additionally, because there are no restraints from rotating the two cups against each other, rotating the cups and thus the  cross- section of  (19, Figure 5) would cause considerable tearing of the membrane
Regarding claim 2, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the liquid second substance (B-48,54, [0036]) is or comprises a solvent for the soluble container or bag (B-80) such that the soluble container or bag is adapted to dissolve upon contact with the liquid second substance (B- [0040]). 
Regarding claim 3, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the means for rupturing the frangible membrane ( F-21-24,13,14) is responsive to a user's manipulation of the self-heating container by hand, and wherein rupturing the frangible membrane compromises the physical separation between the liquid second substance and the soluble container or bag, thereby enabling the liquid second substance to contact the soluble container or bag (F-C2, L50-61).
Regarding claim 4, Failla (F), as modified, discloses the self-heating container of claim 3, wherein the liquid second substance contacting the soluble container or bag causes the soluble container or bag to dissolve (B-48, [0036,0048]), wherein dissolving the soluble container or bag (B-80) enables the liquid second substance to contact the granular first substance to thereby produce the exothermic reaction ([0050]). 
Regarding claim 5, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the soluble container or bag (F-17) containing the granular first substance is above the liquid second substance (F-C2, L6-15) when the frangible membrane is intact and the self-heating container is in an upright configuration. 
Regarding claim 6, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the granular first substance, the liquid second substance, the soluble container or bag (F-17), the frangible membrane (F-17-18), and the means for rupturing the frangible membrane (F-21-24,13-14,Figure 2)  are located in the space  (F-15), and wherein the exothermic reaction occurs in the space (F-11). 
Regarding claim 7, Failla (F), as modified, discloses the self-heating container of claim, wherein the inner cup (F-12) is configured such that, after the means for rupturing the frangible membrane has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes the inner cup to push the soluble material into the second substance (F-Figures 1-2).
Regarding claim 8, Failla (F), as modified, discloses the self-heating container of claim 7, wherein the inner cup  (M-C) is configured such that, after the means for rupturing the frangible membrane (F-13-14,21-24)  has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes the inner cup to push the soluble material into the second substance (M-Figure 1, via 11)
Regarding claim 9, Failla (F), as modified, discloses the self-heating container of claim 7, further comprising: a piercing element (F-22,Figure 2), wherein the inner cup is configured such that, after the means for rupturing the frangible membrane (F-13-14,21-24) has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes further axially downward motion of the inner cup relative to the outer cup to push the soluble material onto the piercing element (M-Claim 1). As a clarification, the modification of Failla would be to exchange the inner and outer cup to the arrangement of Martin in order satisfy the claim.
Regarding claim 12, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the frangible membrane (M-1, P2, L 65-71, i.e. sheet metal), is not soluble in the liquid second substance. 
Regarding claim 13, Failla (F), as modified, discloses a method of heating a product, the method comprising: providing a self-heating container (10), the self-heating container comprising: an inner cup (12, Figures 1-2) containing a product to be heated (C1,L16-21, i.e. food) ; an outer cup (11), wherein the inner cup is at least partially inside the outer cup to define a space between  the inner cup and the outer cup, wherein the space between the inner cup and the outer cup contains: a granular first substance  (18) and a liquid second substance (19) that are adapted to produce an exothermic reaction upon contact with each other (C1,L73-C2,L5),  a container or bag; containing and completely surrounding the first substance a frangible membrane (bottom of 17 adjacent to the top of 16 combined)  physically separating the liquid second substance from the soluble container or bag; and a means for rupturing the frangible membrane (13,14,21-24); wherein the inner cup  (12, Claim 1) is configured to rotate about a concentric axis relative to outer cup (11), a cam or a screw thread (13-14)  configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup; and rupturing the frangible membrane by rotating the inner cup relative to the outer cup (C2,L49-58), but not that the soluble container of bag is made entirely of a soluble material.
Failla does not disclose that  the  space is beneath a downward- facing surface of the inner cup and the outer cup, or that the soluble container or bag is made entirely of a soluble material; to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup.
 However, Baker (B) discloses a self-heating container (Abstract)  with an inner cup with a downward facing surface (11, Figure 1) with a space (3) above an upward facing surface of the outer cup (5) with a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag (80) is made entirely of a soluble material ([0040]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to  reverse the inner and outer cups as a design choice or reversal of  parts or to select a soluble material for the container of the granular substance, as taught by Baker, in order to increase the dispersion of the granules within the fluid to increase the intermingling of the two elements to create a more complete chemical reaction. The dissolving of the container would remove all barriers for the liquid and the solids to interact.
Additionally, Martin (M) discloses a self-heating can (Title) wherein when the inner cup (B, Figure 1) is moved in an axially downward direction relative to the outer cup (A) as the inner cup is rotated about the concentric axis relative to the outer cup, thereby causing the means for rupturing the frangible membrane to tear into and through the frangible membrane while rotating and moving tin the axially downward directing with the inner cup. (Claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to reverse the location of the of the inner and outer cups, as a reversal of parts or as an obvious design variant. Additionally, because there are no restraints from rotating the two cups against each other, rotating the cups and thus the  cross- section of  (19, Figure 5) would cause considerable tearing of the membrane
Regarding claim 14, Failla (F), as modified, discloses the self-heating container of claim 1, further  comprising a product (B-[0030], i.e. food) heated inside and in direct physical contact with the inner cup (B-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                             /JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762